DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: the preamble should be consistent with other claims.  Appropriate correction is required.
Claim 2 and claim 10 are objected to because of the following informalities: line 2, “titanium dioxide” should be “the titanium dioxide”, “boron nitride” should be “the boron nitride”;  line 3, “resin blend” should be “the resin blend”, “one or more solvents” should be “the one or more solvents”.  Appropriate correction is required.
Claim 3 and claim 11 are objected to because of the following informalities: “polyol” should be “the polyol”, “phenoxy resin” should be “the phenoxy resin”.  Appropriate correction is required.
Claim 5 and claim 13 are objected to because of the following informalities: “a block” should be “the block”, “a wetting” should be “the wetting”.  Appropriate correction is required.
Claim 6 and claim 14 are objected to because of the following informalities: “a linear” should be “the linear”, “a wetting” should be “the wetting”.  Appropriate correction is required.
Claim 7 and claim 15 are objected to because of the following informalities: “a linear” should be “the linear”, “a blocked” should be “the blocked”, “a wetting” should be “the wetting”.  Appropriate correction is required.
Claim 8 and claim 16 are objected to because of the following informalities: “linear” should be “the linear”, “block” should be “the block”, “blocked” should be “the blocked”, “wetting” should be “the wetting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and claim 9 recite “a polymer thick film dielectric paste composition”. It is unclear if the invention is drawn to a polymer thick film, or a dielectric paste composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueber et al (US 2007/0083017).
Dueber teaches a paste composition comprising a mixture of titanium dioxide and boron nitride, phenoxy resin, a diol hindered phenol, a blocked polyisocyanate, a polar solvent such as dimethyl succinate  (claims 12-13, 25, 0133, examples, 0030). Dueber further teaches the an electrical circuit containing a dielectric film made from the paste composition [0014]. The circuit can be used on a wearable garment.
Dueber does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Allowable Subject Matter
Claims 2-8, 10-16, 18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763